DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for priority to PCT/GB2019/050415 filed 18 February 2019 and foreign priority to GB1802566.8 filed 16 February 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The “plate receiving area” and “plate” of claim 11
The “concave” upper surface of claim 15
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113 in Figures 6 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 12, line 31, “headset is functions” should read --headset functions--
Page 14, line 16, “head tube 20” should read --head tube 120--
Page 14, line 24, “where is connects” should read --where it connects--
Appropriate correction is required.

Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28, lines 7-8, “wherein an upper end” should read --wherein the upper end--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “substantially all of the upper surface” is rendered indefinite by use of the term “substantially.”
The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “substantially concave in shape” is rendered indefinite by use of the term “substantially.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1, 4-6, 8-9, 11, 15, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kramer et al. (US 2018/0133553, hereinafter Kramer).
Regarding claim 1, Kramer teaches a trampoline scooter/snow scooter (Fig. 60) comprising
an elongate deck/deck (6002) which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline (Fig. 60. The deck 6002 is convex with rounded edges. The snow scooter is capable of being used on a trampoline to practice stunts and tricks without damaging the trampoline.),
a head tube/snow scooter handle engagement portion (6014) connected to the elongate deck (Fig. 60), and
a column/snow scooter handle (6011) disposed through the head tube, wherein an upper end of the column extends beyond the head tube for receiving a set of handle bars (Fig. 60.),
wherein at least a portion of a front end of the elongate deck is positioned underneath the head tube and the column such that said portion of the front end of the deck is vertically below the head tube and column when the trampoline scooter is upright (Fig. 60.).

    PNG
    media_image1.png
    699
    421
    media_image1.png
    Greyscale


Regarding claim 4, Kramer teaches the trampoline scooter of claim 1, wherein the head tube connection to the elongate deck is spaced or inset from the rounded lateral edge at the front end of the elongate deck (Fig. 60).

Regarding claim 5, Kramer teaches the trampoline scooter of claim 1, wherein a lower end of the column is disposed or terminates above a lateral plane of the elongate deck (Fig. 60).

Regarding claim 6, Kramer teaches the trampoline scooter of claim 1, wherein the upper surface of the elongate deck includes an integral protrusion or integral raised member as an imitation brake (Fig. 60 shows the rear end of the deck 6002 having a curve that creates a raised member that is capable of being used as an imitation brake.).

Regarding claim 8, Kramer teaches the trampoline scooter of claim 1, further comprising a set of handle bars connected to the column, and wherein the set of handle bars is integrally formed as part of the column or wherein the set of handle bars is selectively connected to the column by a connection member (Fig. 60. Para. [0198]).

Regarding claim 9, Kramer teaches the trampoline scooter of claim 1, wherein the rounded lateral edges form a continuous periphery around a front, rear and sides of the elongate deck  (Fig. 60 shows the edges of the deck 6002 having no sharp corners around the periphery of the deck.).

Regarding claim 11, Kramer teaches the trampoline scooter of claim 1, wherein the elongate deck comprises a plate receiving area for releasably holding a plate/platform (6023) which, when connected, forms at least part of the convex lower surface of the elongate deck (Figs. 60, 62. The platform 6023 is received within a receiving area and forms a part of the lower surface of the deck 6002 when installed.).

Regarding claim 15, Kramer teaches the trampoline scooter of claim 1, wherein the upper surface of the elongate deck is substantially concave in shape (Fig. 60 shows the curved edges of the deck 6002 creating a concave shape on the upper surface of the deck 6002.).

claim 28, Kramer teaches a kit of parts for a trampoline scooter/snow scooter (Fig. 60), the kit comprising:
an elongate deck/deck (6002) which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline(Fig. 60. The deck 6002 is convex with rounded edges. The snow scooter is capable of being used on a trampoline to practice stunts and tricks without damaging the trampoline.);
a head tube/snow scooter handle engagement portion (6014) connected or connectable to the elongate deck (Fig. 60); and
a column/snow scooter handle (6011) which is adapted to fit through the head tube, wherein when in use an upper end of the column extends beyond the head tube, wherein an upper end of the column is adapted for receiving a set of handle bars (Fig. 60); wherein either:
a) at least a portion of a front end of the elongate deck is positioned underneath the head tube such that the front end of the deck is vertically below the head tube when the trampoline scooter is upright (Fig. 60); or
b) a lower end of the column includes a foot which is selectively engageable with the trampoline during use, wherein at least a portion of the foot is disposed adjacent to a front end of the elongate deck when the column is fitted through the head tube.

Claims 1, 4-6, 9-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiers (US D451,162).
claim 1, Spiers teaches a trampoline scooter comprising
an elongate deck which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline (Fig. 1 shows rounded edges. Fig. 2 shows a convex lower surface.),
a head tube connected to the elongate deck (see annotated Fig. 1 below), and
a column disposed through the head tube, wherein a upper end of the column extends beyond the head tube for receiving a set of handle bars (see annotated Fig. 1 below),
wherein at least a portion of a front end of the elongate deck is positioned underneath the head tube and the column such that said portion of the front end of the deck is vertically below the head tube and column when the trampoline scooter is upright (Figs. 1, 2).

    PNG
    media_image2.png
    685
    693
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    311
    396
    media_image3.png
    Greyscale


	Regarding claim 4, Spiers teaches the trampoline scooter of claim 1, wherein the head tube connection to the elongate deck is spaced or inset from the rounded lateral edge at the front end of the elongate deck (Fig. 2).

	Regarding claim 5, Spiers teaches the trampoline scooter of claim 1, wherein a lower end of the column is disposed or terminates above a lateral plane of the elongate deck (Fig. 2).

Regarding claim 6, Spiers teaches the trampoline scooter of claim 1, wherein the upper surface of the elongate deck includes an integral protrusion or integral raised member as an imitation brake (Figs. 1, 2: The rear end of the elongate deck has a curved raised member that is capable of being pushed down as an imitation brake.). 

Regarding claim 9, Spiers teaches the trampoline scooter of claim 1, wherein the rounded lateral edges form a continuous periphery around a front, rear and sides of the elongate deck (Fig. 1 shows the elongate deck having no sharp corners around the periphery of the deck.).
	
Regarding claim 10, Spiers teaches the trampoline scooter of claim 1, wherein a foot is not provided on the column, and wherein the positioning of said portion of the front end of the elongate deck under the column enables use of said portion of the front end of the elongate deck as a foot (Fig. 2.).

Regarding claim 15, Spiers teaches the trampoline scooter of claim 1, wherein the upper surface of the elongate deck is substantially concave in shape (Figs. 1, 2 show the upper surface having a concave shape.).

Claims 28, 32-33, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk Bros (NPL).
Regarding claim 28, Funk Bros teaches a kit of parts for a trampoline scooter, the kit comprising:
an elongate deck which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline (Figs. 2, 3, 4);
a head tube connected or connectable to the elongate deck (Fig. 3); and
a column which is adapted to fit through the head tube, wherein when in use an upper end of the column extends beyond the head tube, wherein an upper end of the column is adapted for receiving a set of handle bars (Fig. 4); wherein either:
a) at least a portion of a front end of the elongate deck is positioned underneath the head tube such that the front end of the deck is vertically below the head tube when the trampoline scooter is upright; or
b) a lower end of the column includes a foot which is selectively engageable with the trampoline during use, wherein at least a portion of the foot is disposed adjacent to a front end of the elongate deck when the column is fitted through the head tube (Fig. 4.).

    PNG
    media_image4.png
    1080
    1728
    media_image4.png
    Greyscale


Regarding claim 32, Funk Bros teaches a trampoline scooter comprising:
an elongate deck which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline (Figs. 2, 3, 4);
a head tube connected to the elongate deck (Fig. 3); and
a column disposed through the head tube, wherein one end of the column comprises a foot which is selectively engageable with the trampoline during use, wherein at least a portion of the foot is disposed adjacent to a front end of the elongate deck, and wherein the other end of the column extends beyond the head tube for receiving a set of handle bars (Fig. 4).

claim 33, Funk Bros teaches the trampoline scooter of claim 32, wherein the foot comprises a substantially smooth surface for engaging the trampoline (Figs. 2, 3, 4 show a substantially smooth surface for engaging a trampoline.), and/or wherein the foot comprises a tungsten carbide surface for engaging the trampoline.

Regarding claim 37, Funk Bros teaches the trampoline scooter of claim 32, wherein the foot comprises a ball (Fig. 5), wherein the ball is made of solid plastic or rubber (Transcript 2:04: “decided to use something rubber”).

Regarding claim 38, Funk Bros teaches the trampoline scooter of claim 32, wherein the convex lower surface is curved about a longitudinal axis of the elongate deck (Figs. 2-4).

Claims 28, 32-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClure et al. (US 2003/0067127, hereinafter McClure).
Regarding claim 28, McClure teaches a kit of parts for a trampoline scooter/scooter (10) (Fig. 1. The scooter of McClure is capable of being used on a trampoline to perform tricks without damaging the trampoline), the kit comprising:
an elongate deck/support surface (30) which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline (Figs. 1, 2);
a head tube/connector joint (32) connected or connectable to the elongate deck (Figs. 1-4); and
a column/stem (14) which is adapted to fit through the head tube, wherein when in use an upper end of the column extends beyond the head tube, wherein an upper end of the column is adapted for receiving a set of handle bars/handle bar (20) (Fig. 1); wherein either:
a) at least a portion of a front end of the elongate deck is positioned underneath the head tube such that the front end of the deck is vertically below the head tube when the trampoline scooter is upright; or
b) a lower end of the column includes a foot/forward portion (12) which is selectively engageable with the trampoline during use, wherein at least a portion of the foot is disposed adjacent to a front end of the elongate deck when the column is fitted through the head tube (Fig. 1).

    PNG
    media_image5.png
    380
    463
    media_image5.png
    Greyscale


Regarding claim 32, McClure teaches a trampoline scooter/scooter (10) (Fig. 1. The scooter of McClure is capable of being used on a trampoline to perform tricks without damaging the trampoline) comprising:
an elongate deck/support surface (30) which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline (Figs. 1, 2);
a head tube/connector joint (32) connected to the elongate deck (Figs. 1-4); and
a column/stem (14) disposed through the head tube, wherein one end of the column comprises a foot/forward portion (12) which is selectively engageable with the trampoline during use, wherein at least a portion of the foot is disposed adjacent to a front end of the elongate deck, and wherein the other end of the column extends beyond the head tube for receiving a set of handle bars/handle bar (20) (Fig. 1).

Regarding claim 33, McClure teaches the trampoline scooter of claim 32, wherein the foot comprises a substantially smooth surface for engaging the trampoline (Figs. 1, 2), and/or wherein the foot comprises a tungsten carbide surface for engaging the trampoline.

Regarding claim 34, McClure teaches the trampoline scooter of claim 32, wherein the foot comprises at least one upright member/housing (52) and a horizontal member/forward portion (12) integrally formed with the at least one upright member, wherein the horizontal member is disposed in substantially a same plane as the elongate deck (Figs. 3, 4), wherein the horizontal member comprises rounded first and second ends and rounded sides between the first and second ends for engaging the trampoline (Fig. 1 shows the forward portion 12 having rounded edges.).

claim 36, McClure teaches the trampoline scooter of claim 32, wherein the foot curves away from an axis of the column with increasing distance from the head tube (Figs. 1, 2, 4 show the forward portion 12 having a curve at the front end away from the column.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2018/0133553) as applied to claim 1 above, and further in view of McClure (US 2003/0067127).
Regarding claim 12, Kramer teaches the trampoline scooter of claim 1.
Kramer does not explicitly teach wherein the upper surface of the elongate deck includes, or is at least partly covered by, a grip layer comprising a rubberized material, a rough surface, or grip tape.
However, in a similar field of endeavor, McClure teaches a sport scooter wherein the upper surface of the elongate deck includes, or is at least partly covered by, a grip layer comprising a rubberized material, a rough surface, or grip tape (Figs. 7, 8. Para. [0052]: “exemplary embodiments of the present invention may include an increased traction surface on support surface 30. The traction surface may stop at the portion of the rearward portion 28 that curves upward or the increased traction surface may extend up onto the curved portion at the front and/or back of the rearward portion 28… The increased traction surface may be a second surface that is affixed to the rearward portion 28 as shown in the figures. The increased traction surface may be manufactured from a variety of materials, such as pliant foam, foam rubber or hard rubber.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate deck of Kramer by including the grip layer of McClure with the predicted result of providing a user with increased traction on top of the board for better handling of the scooter on a trampoline (see MPEP 2141(III)).

Regarding claim 13, the combination of Kramer and McClure discussed with regards to claim 12 above teaches the trampoline scooter of claim 12, wherein the upper surface of the elongate deck includes an integral protrusion or integral raised member as an imitation brake (Kramer: Fig. 60 shows the rear end of the deck 6002 having a curve that creates a raised member that is capable of being used as an imitation brake.), and wherein the grip layer covers substantially all of the upper surface of the elongate deck but not the imitation brake (McClure: Figs. 7, 8. Para. [0052]: “The traction surface may stop at the portion of the rearward portion 28 that curves upward …”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spiers (US D451,162) as applied to claim 1 above, and further in view of Funk Bros (NPL).
Regarding claim 17, Spiers teaches the trampoline scooter of claim 1.
Spiers does not teach wherein the convex lower surface of the elongate deck is curved about a longitudinal axis of the elongate deck.
However, in a similar field of endeavor, Funk Bros teaches a trampoline scooter having a convex lower surface wherein the convex lower surface of the elongate deck is curved about a longitudinal axis of the elongate deck (Figs. 2, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate deck of Spiers by having the curve along a longitudinal axis of the elongate deck, as taught by Funk Bros, with the predicted result of providing a surface less likely to damage the trampoline (see MPEP 2141(III)).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2018/0133553) as applied to claim 34 above, and further in view of Marks et al. (US 8,177,241, hereinafter Marks).
claim 35, McClure teaches the trampoline scooter of claim 34.
McClure does not teach wherein the foot comprises at least two upright members, and the horizontal member joins distal ends of the at least two upright members together to form a fused unit.
However, in a similar field of endeavor, Marks teaches a sport scooter having a foot and a horizontal member wherein the foot comprises at least two upright members/fork members (76, 78), and the horizontal member/front board (30) joins distal ends of the at least two upright members together to form a fused unit (Fig. 7. The front board 30 joins the distal ends of the fork members 76, 78 via truck 36 and axles 72, 74 to form one unit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot of McClure with the upright members of Marks with the predicted result of providing a more stable foot structure such that a user can more stably and confidently practice tricks on the front end and foot the scooter (see MPEP 2141(III)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784